Name: Council Directive 72/280/EEC of 31 July 1972 on the statistical surveys to be made by Member States on milk and milk products
 Type: Directive
 Subject Matter: information technology and data processing;  processed agricultural produce;  economic geography;  EU institutions and European civil service;  economic analysis
 Date Published: 1972-08-07

 Avis juridique important|31972L0280Council Directive 72/280/EEC of 31 July 1972 on the statistical surveys to be made by Member States on milk and milk products Official Journal L 179 , 07/08/1972 P. 0002 - 0004 Finnish special edition: Chapter 3 Volume 4 P. 0236 Danish special edition: Series I Chapter 1972(III) P. 0798 Swedish special edition: Chapter 3 Volume 4 P. 0236 English special edition: Series I Chapter 1972(III) P. 0839 Greek special edition: Chapter 03 Volume 8 P. 0101 Spanish special edition: Chapter 03 Volume 6 P. 0061 Portuguese special edition Chapter 03 Volume 6 P. 0061 COUNCIL DIRECTIVE of 31 July 1972 on the statistical surveys to be made by Member States on milk and milk products (72/280/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 209 thereof; Having regard to the proposal from the Commission: Having regard to the Opinion of the European Parliament; Whereas in order to carry out its duties under the Treaty and under Community provisions on the common organization of the market in milk and milk products the Commission needs precise information about the production and use of milk and regular, specific, short-term information about the delivery of milk to undertakings or establishments which treat or process milk and about the production of milk products in the Member States of the Community; Whereas the information at present available to the Member States is insufficient for a precise, uniform, short-term observation of the market; Whereas surveys on the production and use of milk on the farm should be conducted in accordance with uniform criteria and in greater detail, and monthly surveys should be made in all Member States in the undertakings or establishments which process milk; Whereas, in order to obtain comparable results, common criteria should be fixed as regards the scope of the survey, the characteristics to be noted and the survey procedure; Whereas the results of these surveys cannot be effectively utilized at Community level unless they are available on the same dates; Whereas, in order for the Commission to have current data rapidly available, weekly information on the quantities of butter and skimmed milk powder produced should be supplied in addition to the monthly results; Whereas it should be laid down that in accordance with a Community procedure the application of the provisions of this Directive may be the subject of provisional measures until the end of 1973 and that certain regions need not communicate weekly information; Whereas, in order to give the Commission an overall view of the development of the milk industry, it is necessary to draw up, in accordance with uniform criteria, detailed annual estimates regarding the use of milk; Whereas every few years certain structural details of the undertakings or establishments which process milk should be reviewed; Whereas in order to ensure that statistics are continuously adopted to economic conditions it is necessary to review annually and, where necessary, to amend the list of products to be surveyed and the tables to be completed; Whereas the procedure to be followed by the Standing Committee for Agricultural Statistics set up by the Council Decision 1 of 31 July 1972 should be laid down, so as to ensure that when this Directive is applied cooperation between Member States and the Commission will be as effective as possible; Whereas the financial contribution of the Community towards expenses incurred during the first three years by Member States when conducting surveys provided for by this Directive should be specified; 1OJ No L 179, 7.8.1972, p. 1. HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States: (a) shall conduct surveys with the groups specified in Article 2 into the factors specified in Article 4 and shall inform the Commission of the weekly, monthly, annual and triennial results; (b) shall carry out an annual survey of milk production and its use on farms. 2. The surveys shall, without prejudice to the provisions of Article 4 (4), be conducted for the first time in January 1973. However, where there is serious difficulty in implementing this Directive on the date laid down, provisional measures shall be adopted in accordance with the procedure laid down in Article 7 ; they shall apply until 31 December 1973 at the latest. Article 2 The surveys mentioned in Article 1 (1) (a) shall cover: 1. the undertakings or establishments whose activities fall within Group 413 "Milk industry" of the NACE ; agricultural cooperatives shall be considered as belonging to this group; 2. farms which have technical processing equipment like that of the undertakings or establishments referred to in 1 and which process the milk which they produce and transfer or sell manufactured products to other parties ; the following shall be laid down in accordance with the procedure provided for in Article 7: (a) the type of farms to be used, account being taken of their size; (b) information to be given about these farms; 3. the undertakings or establishments which collect milk or cream in order to transfer them in whole or in part without any processing to the groups referred to in 1 ; Member States shall take all measures necessary to prevent any duplication of results. Article 3 1. For the purposes of this Directive, "milk" means the milk of cows, ewes, goats and buffaloes. The weekly and monthly surveys provided for in Article 4, 1 and 2 shall cover only milk from cows. 2. The list of milk products covered by the survey shall be adopted in accordance with the procedure laid down in Article 7 on the basis of the products listed in Regulation (EEC) No 804/68 1 if they are produced in the undertakings or the establishments referred to in Article 2 ; this list may be amended in accordance with the same procedure. 3. The standard definitions for the units of weight of the different products to be used when the results are given shall be drawn up in accordance with the procedure laid down in Article 7. Article 4 The surveys referred to in Article 1 (1) (a) must be such as to enable at least the information mentioned in 1 to 4 below to be given. The questionnaires must be drawn up so as to avoid duplication. The information shall deal with: 1. Every week: the quantities of butter and skimmed milk powder produced; 2. Every month: (a) the quantity and fat content of the milk and cream collected; (b) the quantity of fresh milk products processed and available for delivery to the consumer; (c) the quantity of other manufactured milk products; 3. Every year: (a) the quantity and fat content of the milk and cream collected. The information must be given separately for each of the territorial divisions listed below and deal with the establishments which have been set up there: >PIC FILE= "T0010831"> (b) the quantity of fresh milk products treated and available for delivery to the consumer and other processed milk products, subdivided according to variety; 1OJ No L 148, 28.6.1968, p. 13. (c) the comprehensive estimate of the use of raw materials in the form of whole milk, skimmed milk and fats. This includes in production of milk products, redelivery to producers and other uses. Member States which use standard yields in the calculation of this estimate may continue with this procedure. The standard yields must be checked at regular intervals; 4. Every three years: the number of survey groups listed in Article 2 in order of size ; the first information to be supplied shall refer to the situation on 31 December 1973. Article 5 1. Without prejudice to the second subparagraph the surveys mentioned in Article 1 (1) (a) shall be carried out very thoroughly. Member States may confine the weekly surveys in accordance with Article 4 (1) to a representative cross-section of the undertakings or establishments. Moreover, in accordance with the procedure laid down in Article 7a decision may be made not to apply the provisions governing the weekly surveys for transitional periods to be determined in the Community regions where weekly information is not used on the day when this Directive enters into force. Where necessary, a decision may be taken in accordance with the same procedure not to apply the provisions concerning weekly surveys in certain Community regions. 2. Member States shall take all measures necessary to obtain comprehensive and sufficiently accurate results. They shall notify the Commission of all information which enables the accuracy of the results to be assessed. Article 6 1. Information tables shall be prepared in accordance with the procedure laid down in Article 7. These tables may be amended in accordance with the same procedure once a year and at the latest eight months before the beginning of the new calendar year. 2. The Member States shall send to the Commission as soon as possible after summarizing the information and at the latest: (a) ten days after the end of the return week, the weekly results referred to in Article 4 (1); (b) forty-five days after the end of the return month, the monthly results referred to in Article 4 (2); (c) in the April of the year following the return year: - the annual results referred to in Article 4 (3) (a) and (b), - the results of the surveys referred to in Article 1 (1) (b); (d) in the June of the year following the return year, the annual results referred to in Article 4 (3) (c); (e) in the September of the year following that of the return date, the results referred to in Article 4 (4). 3. The Commission shall collect the information sent by the Member States and notify them of the overall results. Article 7 1. Where the procedure laid down in this Article is to be followed, the Chairman shall refer the matter to the Standing Committee for Agricultural Statistics established by the Council Decision of 31 July 1972 (hereinafter called the "Committee"), either on his own initiative or at the request of a representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall give its Opinion on this draft within a time limit to be set by the Chairman in accordance with the urgency of the question. It shall act by a majority of twelve votes and the votes of Member States shall be weighted as laid down in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. (a) The Commission shall adopt the proposed measures when they are in accordance with the Opinion of the Committee. (b) When the proposed measures are not in accordance with the Opinion of the Committee or in the absence of any Opinion the Commission shall immediately submit to the Council a proposal for the measures to be taken. The Council shall decide by a qualified majority vote. (c) If after three months no decision has been taken by the Council the proposed measures shall be adopted by the Commission. Article 8 The expenditure incurred by Member States when the surveys are carried out in 1973, 1974 and 1975 shall be debited from the funds set aside for this purpose in the budget of the European Communities. Article 9 This directive is addressed to the Member States. Done at Brussels, 31 July 1972. For the Council The President T. WESTERTERP